Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.77B REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of BlackRock Enhanced Dividend Achievers Trust: In planning and performing our audit of the financial statements of BlackRock Enhanced Dividend Achievers Trust (the Trust) as of and for the year ended October 31, 2010, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Trust's internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Trusts internal control over financial reporting.
